DETAILED ACTION

Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4-6, 7-10, and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12, and 20-21,  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Please provide the fig number, para graph or page number and line number in the specification or the amended limitation,  “load consent data associated with the executed application program from the memory… “.


	
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 11, 12-14, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pellegrini et al. (US Patent Application No. 2019/0380020) (Hereinafter Pellegrini) in view of Chan et al. (US Patent Application No. 2018/0068130) (Hereinafter Chan) in further view of Gailloux et al. (US Patent No. 10,733,685) (Hereinafter Gailloux)  .

As per claims 1, 12, and 20,  Pellegrini  discloses a computer-implemented method, a tangible, non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform a method, and  a device, comprising: 
a display unit (fig 1A, para 26, display); 
a communications interface(fig 1A, para 66, communication elements); 
a memory storing instructions (fig 1A, para 26, a memory); and 
at least one processor coupled to the display unit, to the communications the instructions to (para 26 Lines 1-6; Figure 1A): 
receive a first request for an element of data, the first request being generated by an application program executed by the at least one processor (para 169 Lines 1-7, the emergency data request generated by the emergency response application ), and the first request being received from the executed application program through a programmatic interface (Par 169 Lines 1-7, the emergency data request is received by  the credential management system );
when the first request is consistent with consent data, obtain the requested data element  (para 169,  identify the appropriate organization using the temporary access token and insert the correlated org ID); and 
based on a verification, generate and present, via the display unit, a representation of the requested data element within a digital interface (para 173, in turn display the emergency data associated with the device identifier through the GUI provided by the emergency response application).
Pellegrini does not disclose a digital signature applied to the requested data element by a computing system, based on a verification of the applied digital signature, the digital interface comprising an interface element that confirms the verification of the digital signature.
However, Chan discloses a digital signature applied to the requested data element by a computing system (para 29, The transaction data may also include a digital signature, para 66, a digital signature applied to the input and/or output data),
based on a verification of the applied digital signature (fig 2, para 29, verification of user digital signature), the digital interface comprising an interface element that confirms the verification of the digital signature (para 29, The presence of user  public key within transaction data included within the conventional blockchain ledger facilitates verification of user digital signature). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pellegrini and Chan. The motivation would have been to build the system for securing data that generate a segregated database for a multiple distributed ledger system.
Pellegrini in view of Chan does not explicitly disclose load consent data associated with the executed application program from the memory. Gailloux discloses  load consent data associated with the executed application program from the memory(fig 3, col 4, lines 61-67, third party interface to receive/send consent between smart phone application and third party).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pellegrini and Chan with Gailloux. The motivation would have been to build the system for securing data that generate a segregated database for a multiple distributed ledger system.

As per claim 2, claim is rejected for the same reasons and motivation, as claim 1, above. In addition, Chan discloses wherein the at least one processor is further configured to execute the instructions to verify the applied digital signature using a public cryptographic key of a user (para 29, The presence of user  public key within transaction data included within the conventional blockchain ledger facilitates verification of user  digital signature).

As per claims 3 and 14, claim is rejected for the same reasons and motivation, as claim 1, above. In addition, Pellegrini discloses wherein the first request comprises a first identifier of the requested data element and a first digital token associated with the executed application program (para 169, Lines 1-7, he emergency data request generated by the emergency response application includes the device identifier and/or the temporary access token), the first digital token being generated by the computing system and maintained within a first portion of the memory accessible to the executed application program (para 9, he temporary access token is generated by a credential management system).

As per claim 11, claim is rejected for the same reasons and motivation, as claim 1, above. In addition, Pellegrini discloses wherein the interface element comprises at least one of an icon, a glyph, or a digital image (para 139, soft buttons, sliders, maps, images, and videos. In some embodiments, the interactive elements of the GU).

As per claim 13, claim is rejected for the same reasons as claims 2 and 11, above. 

As per claim 21, claim is rejected for the same reasons and motivation as claim 1, above. In addition,  Gailloux discloses  wherein the at least one processor is further configured to execute the instructions to load the consent data from a portion of the memory that is inaccessible to the executed application program (fig 3, col 4, lines 61-67, third party interface to receive/send consent between smart phone application and third party).

As per claim 22, claim is rejected for the same reasons and motivation as claim 1, above. In addition,  Gailloux discloses  the consent data comprises a level or type of access granted to the executed application (fig 3, col 4, lines 61-67, The third party may send a request to an information owner to agree to an expansion of previously granted consent, for example granting the third party access to additional functions or data types of a smart phone. Please see consent record may have different types of information and owner identities to grant consent for the third party application  to access sensitive information, for example confidential information and/or private information ; and the at least one processor is further configured to execute the instructions to: determine that the first request is consistent with the level or type of access granted to the executed application program (fig 3, col 4, lines 61-67, third party interface to receive/send consent between smart phone application and third party); and based on the determination that the first request is consistent with the level or type of access granted to the executed application program, establish that the first request is consistent with the consent data (fig 3, col 4, lines 61-67, third party interface to receive/send consent between smart phone application and third party).


Response to Arguments

Applicant’s arguments with respect to amended claims 1, 12, and 20,  have been considered but are moot because the new ground of rejection. Please see above. 

Conclusion

Please see the attached PTO-892 for the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493